EXHIBIT 10.3

 

PAPA JOHN’S INTERNATIONAL, INC.

AMENDED AND RESTATED

NONQUALIFIED STOCK OPTION AGREEMENT

 

NIGEL TRAVIS INDUCEMENT GRANT

 

THIS AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT (“Option
Agree­ment”) is made and entered into effective as of January 31, 2005, by and
between (i) PAPA JOHN’S INTERNATIONAL, INC., a Delaware corporation
(“Compa­ny”), and (ii) NIGEL TRAVIS, the individual (“Optionee”) named in the
“Notice of Grant of Stock Options” attached hereto and incorporated by reference
herein as if fully set out herein (the “Notice”).  This Option Agreement amends
and restates in its entirety the Nonqualified Stock Option Agreement between the
Company and Optionee dated January 31, 2005.

 

Recital:

 

A.                                   The Company has negotiated an Employment
Agreement with Optionee dated January 31, 2005, which includes, among other
things, the obligation of the Company, as an inducement for Optionee to execute
and perform the Employment Agreement and to promote the interests of the
Company, its subsid­iaries and its stockholders, to grant an option to purchase
shares of the Company’s common stock, par value $.01 per share (“Common Stock”)
at the time of the commencement of Optionee’s employment by the Company.

 

B.                                     The Option, as defined below, being
granted to Optionee pursuant to this Option Agreement, is an inducement grant by
the Company and not a stock option granted under the Company’s 1999 Team Member
Stock Ownership Plan, as amended (the “1999 Plan”), but the terms and conditions
with respect to the Option granted herein are substantially the same as those
applicable to a stock option granted under the 1999 Plan; accordingly, all
references to provisions of the “Plan” herein are deemed to refer to the 1999
Plan merely for purposes of definition and to incorporate certain terms and
conditions of the 1999 Plan herein by reference.

 

Agreement:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Grant of Option.  The Company hereby
grants to Option­ee, as a matter of sepa­rate inducement and agreement, and not
in lieu of any salary or other compensa­tion for Optionee’s services as an
employee, consultant or advisor, the right and option to purchase (“Option”) all
or any part of an aggregate of the number of shares of Common Stock set out in
the Notice (“Option Shares”) on the terms and condi­tions herein set forth,
subject to adjustment as provided in Section 7, at a purchase price per share as
set out in the Notice (“Option Price”).  The Option Price is consid­ered by the
Company and Optionee to be the fair market value of the Common Stock on the date
hereof, which is the date as of which the Option was granted to Option­ee
(“Option Date”).  Any and all references in the Notice to the 1999 Plan shall be
deemed to refer to this Option Agreement.

 

2.                                      Term and Time of Exercise of Option. 
The Option shall continue for a term ending on the date set forth in the Notice
(“Termi­nation Date”), except as and to the extent such term may be reduced as
provided in Sections 6 and 8.

 

3.                                      Time of Exercise of Option.  Subject to
the other terms and conditions hereof, Optionee may exercise the Option as set
forth in the Notice, so long as the Option is exercised prior to the Termination
Date.

 

1

--------------------------------------------------------------------------------


 

4.                                      Conditions to Exercise Option.

 

(a)                                  Subject to the provisions of Section 3, the
Option may be exer­cised by written notice to the Company­ stating the number of
Option Shares with respect to which it is being exer­cised and accompanied by
payment of the Option Price by cash or check payable to the order of the Company
or, at the election of Optionee, all or any portion of the Option Price may be
paid by delivery to the Company of shares of Common Stock owned by Optionee
having a Fair Market Value (as that term is defined in Section 2.1(m) of the
Plan) equal to the portion of the Option Price being paid by the delivery of the
Common Stock.

 

(b)                                  As soon as practicable after receipt of
such notice and payment, the Company shall, without transfer or issuance tax or
other incidental expense to Optionee, deliver to Optionee at the office of the
Company, or at such other place as may be mutually acceptable, or, at the
election of the Compa­ny­, by first class mail addressed to Optionee at
Optionee’s address shown in the records of the Company, a certificate or
certifi­cates for such shares out of the theretofore unissued shares or
reacquired shares of its Common Stock, as the Company­ may elect; provided,
however, that such delivery may be postponed by the Company until it receives
satisfactory proof that the issuance or transfer of such shares will not violate
any of the provisions of the Securities Act of 1933 or the Securities Exchange
Act of 1934 or any rules or regulations of the Securi­ties and Exchange
Commission promulgated thereunder, or the requirements of appli­cable state law
relating to authorization, issuance or sale of securities or until there has
been compliance with the provi­sions of such acts or rules or the requirements
of the regula­tions.  If Optionee fails to accept delivery of all or any part of
the number of shares of Common Stock specified in such notice upon tender of
delivery thereof, Optionee’s right to exercise the Option with respect to such
undelivered shares may be terminated by the Company.

 

5.                                      Transferability of Option.  Except as
hereinafter set forth in this Section 5, during Optionee’s lifetime, the Option
shall be exercisable only by Optionee, and neither the Option, nor any right
hereunder, shall be transferable except by will or the laws of descent and
distribu­tion.  The Option may not be subject to execution or other similar
process.  Notwithstanding the foregoing, Optionee, upon written notice to the
Company and in accordance with procedures established by the Company with
respect thereto, may transfer all or any portion of the Option, without
consideration, to (a) Optionee’s spouse or lineal descendants (“Family
Members”), (b) a trust for the exclusive benefit of Family Members, (c) a
charitable remainder trust of which Option and/or Family Members are the
exclusive beneficiaries (other than the charitable beneficiary), or (d) a
partnership or limited liability company in which Optionee and/or Family Members
are the sole partners or members, as applicable.  Subsequent transfers of the
Option by the transferee are prohibited.  Upon any such transfer of the Option,
Optionee shall remain liable for all federal, state and local taxes required by
law to be withheld with respect to any exercise of the Option.  If Optionee does
not remit to the Company an amount sufficient to pay all such taxes, the Company
may withhold from the Options, upon exercise by the transferee, shares of Common
Stock having a Fair Market Value, at the close of business on the date the
Company receives notice of exercise, equal to all federal, state and local taxes
required by law to be withheld with respect to the exercise of the Option.  In
the event of any attempt by Optionee to alienate, assign, pledge, hypothecate or
otherwise dispose of the Option or any of Optionee’s rights hereunder, except as
provided herein, or in the event of any levy or any attachment, execution or
similar process upon the rights or interest hereby conferred, the Company­ may
terminate the Option by notice to Optionee and it shall thereupon become null
and void.

 

6.                                      Exercise of Option Upon Ceasing to be an
Employee.

 

(a)                                  If Optionee’s status as an Employee (as
that term is defined in Section 2.1(b) of the Plan), consultant or advisor
terminates prior to the Termination Date for any reason other than death,
Disability (as that term is defined in Section 2.1(i) of the Plan), Retirement
(as that term is defined in Section 2.1(ac) of the Plan), or Cause (as that term
is defined in Section 2.1(c) of the Plan), Optionee may at any time within a
period of sixty (60) days after termination of such status exer­cise the Option
to the extent the Option is exercisable by Optionee on the date Optionee’s
status as an Employee, consultant or advisor terminates.

 

2

--------------------------------------------------------------------------------


 

(b)                                  If Optionee’s status as an Employee,
consultant or advisor is terminated for Cause, the Option shall terminate
immediately­.

 

(c)                                  In Optionee ceases to be an Employee,
consultant or advisor of the Compa­ny due to death or Disability, Opt­ionee’s
personal representative or the person or persons to whom Optionee’s rights under
the Option shall pass by will or by application of the laws of descent and
distribution in the event of death, or Optionee, in the event of Disability,
may, at any time within a period of one year after Optionee’s death or
Disability, as the case may be, exercise the Option in full (the Option becoming
fully vested upon such death or Disability).

 

(d)                                  If Optionee ceases to be an Employee due to
Retire­ment, Optionee may, at any time within a period of one year after
Optionee’s Retirement, exercise the Option to the extent the Option was
exercisable by Optionee on the date of Optionee’s Retirement.

 

(e)                                  Notwithstanding anything contained in this
Section 6, in no event may the Option be exercised after the Termination Date.

 

7.                                      Adjustment to Option Shares.  In the
event of any change in the corporate structure of the Company affecting the
Common Stock, the number of Option Shares shall be subject to adjustment as
provided in Section 4.3 of the Plan.

 

8.                                      Merger, Consolidation, Etc.

 

(a)                                  In the event the Company merges or
consolidates with another corporation, or all or substan­tially all of the
Company’s capital stock or assets are acquired by another corpo­ration, and the
surviving or acquir­ing corporation issues shares of its stock to the Company’s
stock­holders in connection with the merger, consolida­tion or acquisition, upon
the exercise of the Option, the Optionee shall, at no additional cost (other
than the Option Price), be entitled to receive, in lieu of the number of shares
of Common Stock to which the Option is then exercisable, the number and class of
shares of stock or other securities to which the Optionee would have been
entitled pursuant to the terms of the merger, consolidation or acquisition if
immediately prior thereto the Optionee had been the holder of record of the
number of shares of Common Stock equal to the number of shares of Common Stock
as to which the Option shall then be exercisable.

 

(b)                                  In the event that the Company merges or
consoli­dates with another corporation, or all or substantially all of the
Company’s capital stock or assets are acquired by another corporation, and the
surviving or acquiring corporation does not issue shares of its stock to the
Company’s shareholders in connection with the merger, con­solidation or
acquisition, then, notwithstanding any other provi­sion hereof to the contrary,
the Option may not be exercised after the effective date of the merger,
consolida­tion or acquisi­tion.

 

9.                                      Option Agreement Does Not Grant
Employment Rights.  Neither the granting of the Option, nor the exercise
thereof, shall be construed as granting to Optionee any right to continue as an
employee of the Company.  The Company expressly reserves the right to terminate,
whether by dismissal, discharge, retire­ment or otherwise, Optionee’s employment
with it at any time, with or without cause, except as may otherwise be expressly
provided in any written employment agreement between the Company and Optionee.

 

10.                               Change in Control.  Notwithstanding the
provisions of Section 3, upon a Change in Control (as that term is defined in
Section 2.1(d) of the Plan), Optionee shall have the right to exercise the
Option in full as to all Option Shares.

 

3

--------------------------------------------------------------------------------


 

11.                               Miscellaneous.

 

(a)                                  Neither Optionee, nor any person entitled
to exercise Optionee’s rights in the event of Optionee’s death, shall have any
of the rights of a stockholder with respect to the shares of Common Stock
subject to the Option, except to the extent that certificate(s) for such shares
shall have been issued upon the exercise of the Option as provided herein.

 

(b)                                  The Option shall terminate and become null
and void and of no effect after the Termination Date.

 

(c)                                  This Option Agreement, and the Option
herein granted Optionee, is and shall be in all respects subject to the same
terms and conditions as provided in the Plan, a description of which Optionee
acknowledges receiving prior to the execution hereof.

 

(d)                                  The captions and section headings used
herein are for convenience only, shall not be deemed part of this Option
Agreement and shall not in any way restrict or modify the context and substance
of any section or paragraph hereof.

 

(e)                                  This Option Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware without
regard to its conflicts of laws rules.

 

IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement
effective as of the date first written above.

 

Company:

 

PAPA JOHN’S INTERNATIONAL, INC.

 

 

By

/s/ Richard J. Emmett

 

 

Richard J. Emmett

 

Senior Vice President and General Counsel

 

 

Optionee:

 

 

/s/ Nigel Travis

 

Nigel Travis

 

4

--------------------------------------------------------------------------------